SIMPSON, Justice.
This is an appeal from a decree of the Colbert Law and Equity Court adjudging the appellant in contempt of court for the failure to pay alimony and medical expenses to his divorced wife.
The appellee filed a petition to have appellant show cause why he should not be held in contempt for failure to pay certain drug bills and alimony. The appellant filed an answer which he labeled a cross-bill seeking relief from such payments on the ground of inability to pay. After taking testimony, the lower court entered a decree holding appellant in contempt and committing him to the county jail. From this decree the appellant appealed.
The appeal must be dismissed. The proper method of review of a contempt proceeding is by certiorari if the party is not in prison (Jordan v. Jordan, Ala.1957, 96 So.2d 809.1; Ex parte National Association for the Advancement of Colored People, 265 Ala. 356, 91 So.2d 220), or by habeas corpus if the party is in prison. Wetzel v. Bessemer Bar Ass’n, 242 Ala. 164, 5: So.2d 722. See also 4 Ala.Dig., Contempt, <3=66(1), 67; 11 Ala.Dig., Habeas Corpus, <3=22(2).
Appeal dismissed.
LAWSON, GOODWYN, and ■ MERRILL, JJ., concur.

 266 Ala. 386.